Wright, J.,
concurring. I concur in the lead opinion and would also like to respond to the concerns expressed by my brethren in dissent. I am *123confident that every member of this court accepts the premise that the Workers’ Compensation Act should be interpreted in a liberal manner. I agree that the commission should continue to give the Act generous application on behalf of injured members of our work force.
Today, in a series of cases, we have reaffirmed the essential function of the commission as the body that should determine the nature and extent of any particular claimant’s disability. We as a court should not interfere with the commission’s fact-finding function where there is relevant evidence to support the commission’s findings. This business of generating irrational and artificial tests that cause the rejection of competent expert testimony simply makes no common sense. The idea that medical evidence must be ignored unless the medical expert expresses an opinion about each and every facet of a claimant’s emotional and physical conditions flies in the face of over three centuries of Anglo-American jurisprudence in which the trier of fact has the authority to evaluate the evidence. Thus, I cannot share the disquiet of the minority. Instead I feel our result is consistent with sound jurisprudence.